DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 10 and 16 are amended.
Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant’s arguments have been considered but they are not persuasive. However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion of this office action.

Applicant argues:
The Examiner characterized Maes as disclosing the claimed invention except for the following:
1) migration of the matched extracted data being performed after verification of the matched extracted data by a user of the client computing device; and

2) that the source application is at a source server, and the target application is at a target server.

For 1), the Examiner referenced Delug which is directed to pre-populating advertisement landing pages with user information.

For 2) the Examiner referenced Chung et al. which is directed to a method of presenting to a user a source region of a source web page within a target region of a target web page.
The method includes rendering the source web page, extracting the source region from the source web page, rendering the target web page, and presenting to the user the source region of the source web page within the target region of the target web page.

The Applicant submits that in view of the claim amendments, even if the prior art references were selectively combined as suggested by the Examiner, the claimed invention is still not produced.

Independent Claim 1, for example, has been amended to recite that the page being accessed from a source application has data that is visible on said at least one display, and the form being accessed from a target application has target data fields void of data and is visible on the at least one display, and the displayed form is analyzed for target form fields based on the context of the data, with the target form fields being
associated with the target data fields. The Applicant submits that these features are not disclosed in the prior art references, particularly in Maes.
In response, the Examiner submits:

Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

See below for the rejection of amended Claims 1, 10 and 16 under 35 USC 103 by Maes, Delug and Chung.

Applicant further argues:
The Applicant further submits that Maes fails to disclose a processor configured to extract the data from the displayed page, analyze the extracted data to determine a context of the data, analyze the displayed form for target form fields based on
the context of the data, with the target form fields being associated with the target data fields, and operate a pattern matching algorithm to match at least a portion of the extracted data to the target form fields. After verification of the matched extracted data by a user of the client computing device, the matched extracted data is migrated to the target data fields in the displayed form. The migration is a gradual migration based on migrating data from the source application to the target application one web page at a time.

Accordingly, it is submitted that amended independent Claim 1 is patentable over Maes in view of Delug and in further view of Chung et al. Independent Claims 10 and 16 have been amended similar to independent Claim 1. Therefore, it is submitted that these claims are also patentable over Maes in view of Delug and in further view of Chung et al.

In response, the Examiner submits:

Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

See below for the rejection of amended Claims 1, 10 and 16 under 35 USC 103 by Maes, Delug and Chung.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended Claims 1 recites “the form having target data fields void of data” and “… migrate the matched extracted data to the target data fields”.

If matched extracted data are migrated to the target data fields, the target data fields cannot be void of data”.

Amended Claim 10 (a method claim) corresponds in scope to Claim 1, and are similarly rejected.

Amended Claim 16 (a computer readable medium claim) corresponds in scope to Claim 1, and are similarly rejected.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,216,351 by Maes in view of US PGPUB 2013/0325611 by Delug, and further in view of US PGPUB 2012/0159307 by Chung et al. (“Chung”).

As to Claim 1, Maes teaches a client computing device comprising: at least one display (Maes: at least Col. 9 Lines 56-57; “GUI browser”; Fig. 4 also shows “GUI I/O” or Graphical User Interface I/O); an embedded browser including a first browser (Maes: at least Col. 9 Lines 15-18; “multi-modal browser 40 according to an exemplary embodiment of the present invention comprises a visual (GUI) browser 41, a speech browser 43”) to access a page from a source application based on user input, with the page having data that is visible on said at least one display (Maes: at least Col. 11 Lines 59-60; “fetch the corresponding VoiceXML page and load it in the conversational browser 42”; Col. 12 Lines 4-7 further disclose “form input in the speech browser is synchronized” and “each recognized word is displayed”; note: displayed means visible), and a second browser to access a form from a target application based on user input, with the form having target data fields void of data and  being visible on said at least one display (Maes: at least Col. 11 Lines 58-59; “action to fetch the linked HTML page and load it in the GUI browser 41”; Col. 12 Lines 4-6 further disclose “… synchronized with an HTML page such that each recognized word is displayed on the GUI browser 41 in the field”; Fig. 4 shows Visual Browser 41 where form elements in HTML page are visible; Col. 11 Lines 49-52 further discloses “fields in a form can be filled either by keyboard input” and “whereby key strokes fill the field character by character”; note: data fields would be void of data before they are “filled”; note 2: forms that can be filled by keyboard input would be visible);
a migration user interface (UI) control (Maes: at least Col. 4 Lines 54-55; “multi-modal shell 20 synchronizes information exchange between the speech  application 16 and the GUI application 14”; Col. 6 Lines 54-56 further disclose “multi-modal shell can appropriately handle and synchronize the UI of devices or applications with different modes and provide the same UI for all user interactions, regardless of the access modality” and Col. 9 Lines 43-45 disclose “processed by the multi-modal shell to provide a synchronized multi-modal interface between mono-mode and multi-modal applications”); and
a processor configured to cooperate with said embedded browser in response to the user selecting said migration UI control (Maes: at least Col 9 Lines 63-64; “receiving a request for a page from either the visual or speech browser 41, 42”) to perform the following: extract the data from the displayed page (Maes: at least Col 12 Line 15; “elements of the speechML and HTML pages”; note: elements are extracted for synchronization),
analyze the extracted data to determine a context of the data (Maes: at least Col 12 Lines 23-24; “content between corresponding MM tags specifies synchronized content”; note: context (n) can mean the parts of something written or spoken that immediately precede and follow a word or passage and clarify its meaning), analyze the displayed form for target form fields (Maes: at least Col 12 Lines 5-6; “synchronized with an HTML page such that each recognized word is displayed on the GUI browser 41 in the field”; note: fields analyzed for synchronization) with the target form fields being associated with the target data fields (Maes: at least Col 12 Lines 23-25; “where the content between corresponding MM tags specifies synchronized content”; note: tags are associated with contents),
operate a pattern matching algorithm to match at least a portion of the extracted data to the target form fields (Maes: at least Col 12 Lines 17-18; “synchronize VoiceXML content with the HTML content on an element-by-element basis”), and migrate the matched extracted data to the target data fields in the displayed form (Maes: at least Col. 12 Lines 4-6; “form input in the speech browser is synchronized” and “each recognized word is displayed”; Col 11 Lines 49-52 further disclose “fields in a form can be filled either by keyboard input or by speech recognition, whereby key strokes fill the field character by character and spoken input is filled word after word”), with the migration being a gradual migration based on migrating data from the source application to the target application one web page at a time (Maes: at least Col. 11 Lines 58-60; “action to fetch the linked HTML page and load it in the GUI browser 41” and “fetch the corresponding VoiceXML page”; Col. 12 Lines 4-6 further disclose “… synchronized with an HTML page such that each recognized word is displayed on the GUI browser 41 in the field”; note: an HTML page and/or VoiceXML page is fetched at a particular time). 
Maes does not explicitly disclose, but Delug discloses said migrating of matched extracted data being performed after verification of the matched extracted data by a user of the client computing device (Delug: at least ¶0082; “queries whether the user would like the information extracted from the user's computer to be pre-populated in the landing page” and “the process 400 may verify or confirm which information may be used for pre-population, for saving in association with the user's account, purging, etc. Based on this information, at block 480, the process 400 uses the extracted information to pre-populate the landing page”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Delug’s feature of said migrating of matched extracted data being performed after verification of the matched extracted data by a user of the client computing device (Delug: at least ¶0082) with the method for data synchronization and migration disclosed by Maes.
The suggestion/motivation for doing so would have been to avoid saving of data that are not intended to be stored (Delug: at least ¶0082; “verify or confirm which information may be used … for saving in association with the user's account”) and ascertain user’s decision on using extracted data for pre-population of forms (Delug: at least ¶0054; “extracted data is used for the purpose of filling out the forms”; ¶0082 further discloses “verify or confirm which information may be used for pre-population”).

Maes and Delug do not explicitly disclose, but Chung discloses said source application at a source server and said target application at a target server (Chung: at least ¶0026; “source server may provide data directly to the target server”; ¶0042 further discloses “target web page 66 provided by a target server 28 that includes one or more aspects of a first source server 34 and a second server 34” and “… extract 72 the second source region 64, and may present these source regions 64, accordingly, within the first target region 68 and the second target region 68 of the target web page 66”; ¶0051 further discloses “elements of a source web page 62 are to appear in a target web page 66, such as text, rendered documents, images, audio or video recordings, or applications” and ¶0053 further discloses “all resources 36 that are embedded in the source web page 62 are processed” and “generate an extracted representation of the source region 64 (e.g., a snapshot such as a screen capture or a video recording), and may present the extracted representation within the target region 68 of the target web page 66”); and
analyze the displayed form for target form fields based on the context of the data (Chung: at least ¶0052; “may identify the target region 68, e.g. as a coordinate set bounding the target region 68 within the target web page 66 (e.g., "coordinates (50, 50) to (100, 200)"), or as a region having particular dimensions (e.g., "an area rendered within a position in the flow layout of the target web page having a size of 100 pixels.times.200 pixels")” and “the source region 64 of the source web page 62 may be similarly defined by the source web page 62 (e.g., "the source region 64 defined by these coordinates within the source web page 62 may be extracted for inclusion in target web pages 66"), or may be defined by the target web page 66 (e.g., "the source region 64 of the source web page 62 defined by these coordinates is to be extracted and included in this target web page 66"; note: coordinates as context)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chung’s features of said source application at a source server and said target application at a target server (Chung: at least ¶¶0026, 0042, 0051, 0053); and analyze the displayed form for target form fields based on the context of the data (Chung: at least ¶0052) with the computing device disclosed by Maes and Delug.
The suggestion/motivation for doing so would have been to allow for “the inclusion of resources hosted by the source server in the target web page provided by the target server may be advantageous, e.g., for permitting cooperative embedding, data sharing, and advertising” (Chung: at least ¶¶0004).

Amended Claim 10 (a method claim) corresponds in scope to Claim 1, and are similarly rejected.

Amended Claim 16 (a computer readable medium claim) corresponds in scope to Claim 1, and are similarly rejected.

As to Claim 2, Maes, Delug and Chung teach the client computing device according to Claim 1 further comprising an input device coupled to said processor (Maes: at least Col 11 Lines 49-51; “fields in a form can be filled either by keyboard input or by speech recognition, whereby key strokes fill the field character by character”).

Delug further discloses wherein the migrated matched extracted data is saved in the target application after verification by the user via said input device (Delug: at least ¶0082; “queries whether the user would like the information extracted from the user's computer to be pre-populated in the landing page” and “the process 400 may verify or confirm which information may be used for pre-population, for saving in association with the user's account, purging, etc. Based on this information, at block 480, the process 400 uses the extracted information to pre-populate the landing page”).

Claim 11 (a method claim) corresponds in scope to Claim 2, and is similarly rejected.

Claim 17 (a computer readable medium claim) corresponds in scope to Claim 2, and is similarly rejected.

As to Claim 3, Maes, Delug and Chung teach the client computing device according to Claim 1 further comprising an input device coupled to said processor, and wherein new data is entered via said input device by the user for target form fields that did not receive matched extracted data (Maes: at least Col 11 Lines 49-50; “fields in a form can be filled either by keyboard input”; note: data input by a user are not from extracted data).

Claim 12 (a method claim) corresponds in scope to Claim 3, and are similarly rejected.

Claim 18 (a computer readable medium claim) corresponds in scope to Claim 3, and are similarly rejected.

As to Claim 5, Maes, Delug and Chung teach the client computing device according to Claim 1 wherein the page from the source application comprises a web page (Maes: at least Col. 11 Lines 58-59 ; “fetch the linked HTML page and load it in the GUI browser 41”).

Claim 13 (a method claim) corresponds in scope to Claim 5, and are similarly rejected.

As to Claim 6, Maes, Delug and Chung teach the client computing device according to Claim 1 wherein said migration UI control is configured as a hot key (Maes: at least Col 9 Lines 63-64; “receiving a request for a page from either the visual or speech browser 41, 42”; note: ¶0050 of Specification explains that “since the migration UI control 22 is configured as a hot key, it is used to trigger a sequence of repetitive actions with a single user input, as readily appreciated by those skilled in the art” – Mae’s input of a request for a page triggers a sequence of repetitive actions).

Claim 14 (a method claim) corresponds in scope to Claim 6, and is similarly rejected.

Claim 19 (a computer readable medium claim) corresponds in scope to Claim 6, and is similarly rejected.

As to Claim 7, Maes, Delug and Chung teach the client computing device according to Claim 1 further comprising a memory coupled to said processor, and wherein the extracted data from the displayed page is stored in said memory (Maes: at least Col. 12 Lines 4-7 further disclose “form input in the speech browser is synchronized” and “each recognized word is displayed”; note: data displayed must be in memory; also, Col 12 Lines 14-15 further disclose “synchronization between elements of the speechML and HTML pages”; note 2: synchronized elements are in memory).

As to Claim 8, Maes, Delug and Chung teach the client computing device according to Claim 1 wherein the source application comprises a Software as a Service (SaaS) application (Maes: at least Col. 11 Lines 59-60; “fetch the corresponding VoiceXML page and load it in the conversational browser 42”; note: the source application stores and provides VoiceXML page; it provides data storage and data provider service), and the target application comprises a Saas application (Maes: at least Col. 11 Lines 58-59; “action to fetch the linked HTML page and load it in the GUI browser 41”; note: the target application stores and provides HTML page; it provides data storage and data provider service).

Claim 15 (a method claim) corresponds in scope to Claim 8, and is similarly rejected.

Claim 20 (a computer readable medium claim) corresponds in scope to Claim 8, and is similarly rejected.

As to Claim 9, Maes, Delug and Chung teach the client computing device according to Claim 1 wherein the source and target applications have similar functionality (Maes: at least Col. 11 Lines 59-60; “fetch the corresponding VoiceXML page and load it in the conversational browser 42” and “action to fetch the linked HTML page and load it in the GUI browser 41”; note: both the source and target applications have the functionalities of storage and provider of pages).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,216,351 by Maes in view of US PGPUB 2013/0325611 by Delug, and further in view of US PGPUB 2012/0159307 by Chung et al. (“Chung”), and further in view of US PGPUB 2003/0120651 by Bernstein et al. (“Bernstein”).

As to Claim 4, Maes, Delug and Chung teach the client computing device according to Claim 1.

Maes, Delug and Chung do not explicitly disclose, but Bernstein discloses wherein the pattern matching algorithm comprises a machine learning pattern matching algorithm (Bernstein: at least ¶0010 “annotate the schema, or directly find correlated schema elements, e.g., using machine learning”; ¶0098 also discloses “computing similarity coefficients between elements of the two schemas, from which a mapping between the elements may be deduced”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bernstein’s feature of wherein the pattern matching algorithm comprises a machine learning pattern matching algorithm (Bernstein: at least ¶¶0010, 0098) with the method for data synchronization and migration disclosed by Maes, Delug and Chung.
The suggestion/motivation for doing so would have been to perform schema (Bernstein: at least ¶0006; “schema consists of a set of related elements”) matching (Bernstein: at least ¶¶0010-0011) for elements such as the ones disclosed in Maes, Delug and Chung.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.W/Examiner, Art Unit 2168                                                                                                                                                                                                    
10 July 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168